Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Election/Restrictions
Claims 1-6 and 9-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 10, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
 			               Information Disclosure Statement
English translation has not been provided by the Applicant for the non-patent literature document of Susan Yang et al cited in the IDS dated October 27, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mark Farley, on May 27, 2021.
The application has been amended as follows:  	Claim 1.  A cell culture apparatus, comprising:  	a connected culture container comprising n number of units, where each of the n number of the units consists of m number of culture chambers and one or more communication-channels, wherein each of the culture chambers comprises a cell-holding portion that holds seeded cells,  	wherein the m number of the culture chambers are disposed in parallel along a first direction and communicating with each other by the one or more communicating-channels,  	wherein each of the culture chambers is configured to store liquid culture media,  	wherein the n number of units are disposed in parallel along a second direction that is different from the first direction,  one or more communication-channels and the culture chambers, to prevent flows of air using interface tension to the communication-channels from the culture chambers.
 	Claim 2. The cell culture apparatus according to Claim 1, further comprising:  	a backward flow prevention mechanism configured to control flow directions from the communication-channels toward the m number of the culture chambers, the backward flow prevention mechanism being provided at an end of the communication-channels or in the communication-channels,  	wherein the backward flow prevention mechanism is 	a check valve,  	a backward flow prevention Laplace valve,  	a division portion dividing the culture chamber with a portion provided with a channel introduction opening of a communication-channel of the one or more s and a portion provided with the LaPlace valve, or  	a first channel introduction opening of a communication-channel of the one or more communication-channels disposed at a higher location than an inlet of the other communication-channels.
Claim 7. (Cancelled) 
Claim 14. (Cancelled) 
Allowable Subject Matter
Claims 1-6, 9-10 and 13 are allowed and have been renumbered 1-9.
The following is an examiner’s statement of reasons for allowance:  	Regarding claims 1 and 13, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claims 1 and 13. In particular, the prior art of record fails to disclose the cell culture apparatus of claims 1 and 13, including a Laplace valve configured at portions connected to the one or more communication-channels and the culture chambers, to prevent flows of air using interface tension to the communication-channels from the culture chambers, in combination with the rest of the features recited in the claim. 	The closest prior art to the claimed invention is Chan et al (Lap Chip, 2013, 13, 4697-4710). However, Chen et al fail disclose the arrangement of the Laplace valve with respect to the one more communication-channels and cell culture chambers in the claimed cell culture apparatus. 	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799